

Exhibit 10.15
 
SECOND AMENDMENT TO
 
RECEIVABLES PURCHASE AGREEMENT
 
SECOND AMENDMENT, dated as of November 15, 2007 (this “Amendment”), to the
Receivables Purchase Agreement, dated as of July 25, 2007 (as amended by that
certain first amendment dated as of August 28, 2007, and as further amended,
restated, modified or supplemented from time to time, the “RPA”), by and among
Olin Funding Company LLC (the “Seller”), CAFCO, LLC and Variable Funding Capital
Company LLC, as Investors, Citibank, N.A. and Wachovia Bank, National
Association (“Wachovia”), as Banks, Citicorp North America, Inc. (“Citi”), as
the Program Agent, Citi and Wachovia, as Investor Agents, and Olin Corporation
(“Parent”), as Collection Agent.  Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in the RPA.
 
WHEREAS, pursuant to Section 11.01 of the RPA, the parties hereto have agreed to
amend the RPA as described herein in order to reflect the removal of certain
Originators as “Sellers” under the Originator Purchase Agreement (each
Originator other than the Parent is referred to herein as an “Exiting
Originator”).
 
NOW THEREFORE, the parties hereto agree as follows:
 
1. Amendment to the RPA.  Effective as of the date on which all of the
conditions precedent set forth in Section 3 hereof shall have been satisfied:
 
a. Schedule I (Lock-Boxes/Deposit Accounts) is deleted and replaced with
Schedule I hereto.
 
b. Schedule II (Credit and Collection Policy) is amended by deleting therefrom
the document titled “A.J. Oster Company Credit Policy & Procedure”.
 
c. Schedule VI (Originators) is deleted and replaced with Schedule VI hereto.
 
d. Section 1.01 is amended by deleting the definitions of “Bank Commitment”,
“Concentration Limit”, “Credit Agreement”, “Excluded Receivable”, “Investor
Purchase Limit”,
“Maximum Percentage Factor”, and “Purchase Limit” therein in their entirety and
replacing such definitions as follows:
 
“Bank Commitment” of any Bank means, (a) with respect to Citibank, $50,000,000
or such amount as reduced or increased by any Assignment and Acceptance entered
into among Citibank, another Bank, the Investor Agent for Citibank and the
Program Agent, (b) with respect to Wachovia, $50,000,000 or such amount as
reduced or increased by any Assignment and Acceptance entered into among
Wachovia, another Bank, the Investor Agent for Wachovia and the Program Agent or
(c) with respect to a Bank (other than Citibank or Wachovia) that has entered
into an Assignment and Acceptance, the amount set forth therein as such Bank’s
Bank Commitment, in each case as such amount may be reduced or increased by an
Assignment and Acceptance entered into among such Bank, an Eligible Assignee,
the Investor Agent for such Bank and the Program Agent, and as may be further
reduced (or terminated) pursuant to the next sentence.  Any reduction (or
termination) of the Purchase Limit pursuant to the terms of this Agreement shall
reduce ratably (or terminate) each Bank’s Bank Commitment.
 
“Credit Agreement” means the Credit Agreement, dated as of October 29, 2007,
among the Parent, PCI Chemicals Canada Company/Société PCI Chimie Canada, the
lenders party thereto from time to time, Citibank, N.A., as administrative
agent, the other agents and joint lead arrangers party thereto from time to
time, and any credit facility replacing or succeeding thereto, each as the same
may be amended, amended and restated, or modified or supplemented from time to
time prior to the Credit Agreement Freeze Date (it being understood and agreed
that (i) prior to the Credit Agreement Freeze Date, any amendments or waivers to
any provision of the Credit Agreement incorporated herein or referenced herein,
if such amendment or waiver is effective pursuant to the terms of the Credit
Agreement, shall also be effective hereunder with respect to any incorporation
or reference to any provision of the Credit Agreement, and (ii) on and after the
Credit Agreement Freeze Date, no amendment or waiver to any provision of the
Credit Agreement incorporated herein or referenced herein shall be effective
hereunder unless a separate approval has been executed by the Program Agent and
the Investor Agents hereunder).
 
“Concentration Limit” for any Obligor means at any time 5.00% (“Normal
Concentration Limit”), or such other higher percentage (“Special Concentration
Limit”) for such Obligor as set forth on Schedule V hereto, and after the date
of this Agreement as designated by the Program Agent and each Investor Agent in
a writing delivered to the Seller; provided that in the case of an Obligor with
any Affiliated Obligor, the Concentration Limit shall be calculated as if such
Obligor and such Affiliated Obligor are one Obligor; provided further that the
Program Agent or any Investor Agent may, in its sole discretion, reduce or
cancel any Special Concentration Limit upon three Business Days’ notice to the
Seller (with a copy to each of the other Agents).
 
“Excluded Receivable” means all indebtedness due to an Originator arising from
the sale of consigned goods by such Originator.
 
“Investor Purchase Limit” means (a) with respect to the CAFCO Group,
$50,000,000, and (b) with respect to the VFCC Group, $50,000,000.  Any reduction
(or termination) of the Purchase Limit by Seller pursuant to Section 2.01(b)
shall reduce ratably (or terminate) each Group’s Investor Purchase Limit.
 
“Maximum Percentage Factor” means 91.09% or, if Weekly Reports are required to
be delivered pursuant to Section 6.02(g)(ii), 95.86%.
 
“Purchase Limit” means $100,000,000, as such amount may be reduced pursuant to
Section 2.01(b).  References to the unused portion of the Purchase Limit shall
mean, at any time, the Purchase Limit, as then reduced pursuant to Section
2.01(b), minus the then outstanding Capital of Receivable Interests under this
Agreement.
 
e. Section 7.01 is amended by deleting clause (h) thereof in its entirety and
replacing such clause as follows:
 
(h)                 As of the last day of any calendar month, (i) the 3 month
rolling average Default Ratio shall exceed 3.25%, (ii) the 3-month rolling
average Delinquency Ratio shall exceed 3.50%, (iii) the 3 month rolling average
Dilution Ratio shall exceed 7.25%, or (iv) the 3 month rolling average
Loss-to-Liquidation Ratio shall exceed 0.50%; or
 
2. Waiver.  The Program Agent, the Investor Agents, the Investors and the Banks
hereby waives compliance by the Seller with Section 5.01(d) of the RPA and any
Event of Termination or Incipient Event of Termination that shall have occurred
or be continuing or will result solely from the consummation of the transactions
contemplated by this Amendment, the Second Amendment to the Originator Purchase
Agreement dated as of the date hereof (the “PCA Amendment”) and the Assignment
and Release dated as of the date hereof (the “Assignment and Release”) among the
Originators, the Seller, the Program Agent , the Investor Agents and the
Investors.
 
3. Effectiveness.  This Amendment shall become effective as of the date hereof
at such time as (a) executed counterparts of this Amendment have been delivered
by each party hereto to the other parties hereto, (b) the Program Agent shall
have received a duly executed copy of the PCA Amendment, in form and substance
satisfactory to it and (c) all of the conditions to effectiveness set forth in
the Assignment and Release have been satisfied and pursuant thereto, the Seller
shall have repurchased from the Program Agent all interests in outstanding
receivables originated by each Exiting Originator and certain related assets and
the Seller shall have sold all such receivables and related assets to the
applicable Exiting Originator.
 
4. Representations and Warranties.
 
a. The Seller reaffirms and restates each of the representations and warranties
contained in Section 4.01of the RPA, as amended by this Amendment, and for the
purpose of making such representations and warranties, each reference in
Section 4.01(b), (c) and (d) of the RPA to “this Agreement” shall include this
Amendment.  The Collection Agent reaffirms and restates each of the
representations and warranties contained in Section 4.02 of the RPA, as amended
by this Amendment, and for the purpose of making such representations and
warranties, each reference in Section 4.02(b), (c) and (d) of the RPA to “this
Agreement” shall include this Amendment.
 
b. The Seller hereby represents and warrants that the names and addresses of all
of the Deposit Banks, together with the post office boxes and account numbers of
the Lock-Boxes and Deposit Accounts of the Seller at such Deposit Banks, are as
specified in Schedule I attached hereto, and that all of the information set
forth on such Schedule I is true and correct as of the date hereof.
 
c. The Collection Agent and Parent hereby represents and warrants that each
Originator party to the PCA Amendment is either (i) the same Originator that
executed the Originator Purchase Agreement or, (ii) the successor-by-law to such
Originator that executed the Originator Purchase Agreement, in which case the
Collection Agent and the Parent further represents and warrants that each such
successor Originator, by operation of law, has acquired all assets, and assumed
all liabilities and obligations of the applicable Originator that executed the
Originator Purchase Agreement.  For the purposes of Section 6.06 of the RPA and
Section 8.01 of the Originator Purchase Agreement, it is expressly understood
and agreed that this is a representation and warranty of the Collection Agent
and Parent made in connection with the RPA and the Originator Purchase
Agreement, respectively.
 
5. Confirmation of the RPA.  All references to the RPA in the RPA and in the
other Transaction Documents shall mean the RPA as amended by this Amendment, and
as hereafter amended or restated.  Except as expressly provided herein, the RPA
shall remain unmodified and shall continue to be in full force and effect in
accordance with its terms.
 
6. Undertaking.  Notwithstanding the effectiveness of this Amendment and the PCA
Amendment and the termination (pursuant to the Assignment and Release) of all
obligations of the Exiting Originators under the Originator Purchase Agreement
and the release of all liability of the Existing Originators under the
Originator Purchase Agreement, the Undertaking heretofore executed and delivered
by Parent shall continue to be in full force and effect and shall apply to any
liability that would have been a liability of the Exiting Originators which may
now exist or hereafter arise under Article VIII of the Originator Purchase
Agreement, to the same extent as if such Exiting Originators had remained party
to the Originator Purchase Agreement and their obligations thereunder had not
been terminated.
 
7. GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
CONFLICTS OF LAWS PRINCIPLES THEREOF.
 
8. Counterparts.  This Amendment may be executed by the parties hereto on any
number of separate counterparts and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.  Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or by
electronic mail in portable document format (pdf) shall be effective as delivery
of a manually executed counterpart of this Amendment.
 
[Signature Pages Follow]
 

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.
 

 
OLIN FUNDING COMPANY LLC, as Seller
 
 
By:  /s/ Todd A. Slater
Name:  Todd A. Slater
Title:  Vice President
 
 
CAFCO, LLC, as an Investor
 
By:  Citicorp North America, Inc.,
as Attorney-in-Fact
 
 
By: /s/ Junette M. Earl
Name:  Junette M. Earl
Title:  Vice President
 
 
VARIABLE FUNDING CAPITAL COMPANY LLC, as an Investor
 
By:  Wachovia Capital Markets, LLC,
as Attorney-in-Fact
 
 
By:  /s/ Douglas R. Wilson, Sr.
Name: Douglas R. Wilson, Sr.
Title:  Director
 
CITIBANK, N.A., as a Bank
 
 
By: /s/ Junette M. Earl
Name:  Junette M. Earl
Title:  Vice President
 
WACHOVIA BANK, NATIONAL ASSOCIATION, as a Bank and as an Investor Agent
 
 
By:  /s/ William P. Rutkowski
Name:  William P. Rutkowski
Title:  Vice President
 
CITICORP NORTH AMERICA, INC., as the Program Agent and as an Investor Agent
 
 
By: /s/ Junette M. Earl
Name:  Junette M. Earl
Title:  Vice President
 
OLIN CORPORATION, as Collection Agent and Parent
 
 
By:  /s/ Todd A. Slater
Name:  Todd A. Slater
Title:  Vice President and Controller
 


                                                                   
 
 

--------------------------------------------------------------------------------

 

SCHEDULE VI
 
Originators
 
Olin Corporation
 

